Case 4:21-cv-00631-SDJ-KPJ Document 4-1 Filed 08/17/21 Page 1 of 1 PageID #: 80




                  IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

MR. MICHAEL MOATES,                       §
                                          §
            Plaintiff,                    §
                                          §
v.                                        §   CIV. A. NO. 4:21-cv-00631-SDJ-KPJ
                                          §
LONE STAR COLLEGE SYSTEM,                 §
DR. HRISAFIA BEKIARIS, DR. JESS           §
KELLY, AND LESLIEANN THOMAS,              §
DR. CHRISTOPHER ALLEN, AND                §
ALICIA GUEVARA,                           §
                                          §
            Defendants.                   §   JURY TRIAL DEMANDED


                          Order of Dismissal with Prejudice


      Before the Court is the Parties’ Joint Stipulation of Dismissal with Prejudice.

The relief requested in the Joint Stipulation is GRANTED. It is therefore ORDERED

that this matter is DISMISSED WITH PREJUDICE in its entirety. It is further

ORDERED that each party shall bear its own costs, attorneys’ fees, and expenses.
